Title: General Orders, 11 February 1777
From: Washington, George
To: 

 

Head-Quarters, Morristown, Feby 11th 1777.
Dorchester.Durham.


The exceeding difficulty there is in procuring Spiritous Liquor, with the exorbitant prices now asked for that Article, renders it absolutely necessary to stop serving it out to the troops in a general way, ’till supplies can be laid in upon more easy and better terms: The Commissary General is therefore directed to issue none, except it be to fatigue parties, scouting parties, or to such troops as are necessarily employed in any extraordinary piece of duty, ’till further orders.
The Court Martial whereof Genl St Clair was President is dissolved.
A General Court Martial to sit to morrow, 10 o’Clock, at Morristown; the members of the Court are desired to be punctual as to the time of meeting, that no delay may attend the business for which they are summon’d.
